Silva, J.
This matter is before us on the defendant’s petition to establish report. No requests for rulings were filed either at the completion of trial or at argument on the motion for new trial. Judgment entered for the plaintiff and the defendant filed a “Claim of Report” and a “Draft Report” wherein he alleges to be aggrieved by “certain findings of fact, rulings of law and order of judgment”.
After hearing on the draft report the trial judge entered the following order.
The document submitted as a ‘draft report’ cannot be said in any sense to be in appropriate form for a report. While in the normal course of events I would permit the party claiming the report an opportunity to submit a further draft report, this would seem to be an empty exercise in that no requests for rulings were filed.
‘It is one of the most fundamental rules of practice in the district court that an appropriate request for ruling is a condition precedent to a right of review by the Appellate Division, [Gillett v. Gear, 29 Mass. App. Dec. 44 (1964)] and that in the absence of any request for ruling, no question of law can be presented to the Appellate Division, [ Cumberland Farms Northern, Inc. v. Sewall, 49 Mass. App. Dec. 12, 14 (1972)]. Since the defendant in this case failed to submit any requests for rulings, no questons of law have been reserved for Appellate review.’ White v. Lumbermens Mutual Casualty Co., (1983 Mass. App. Div. 122).
Under the circumstances, I must both deny and disallow the report.
We find no error and conclude that the record before us did not justify the establishment of a report.,
Since the petitioner did not protect his right to appeal by filing requests for rulings of law, this petition must fail. Lowe & Mogilnicki v. Brownville, 56 Mass. App. Dec. 155 (1975).
The petition to establish a report is denied.